Citation Nr: 0406844	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than May 24, 1999, 
for entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1960 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which granted 
entitlement to nonservice-connected pension, effective as of 
May 24, 1999.


FINDINGS OF FACT

1.  The veteran filed an original claim for nonservice-
connected pension benefits in September 1997.

2.  The RO denied the veteran's claim for nonservice-
connected pension benefits in May 1998.  In June 1998, the 
veteran was notified of the RO's decision and of his 
appellate rights.  He did not appeal.

3.  In May 1999, the veteran filed another claim for 
nonservice-connected pension benefits.

4.  The veteran became totally and permanently disabled 
subsequent to the filing of the May 1999 claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 1999, 
for the award of nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West  2002); 
38 C.F.R. § 3.400 (2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a letter 
to the veteran from the RO dated in October 2001 and the 
discussions in the RO's rating decision dated in June 2002 
and March 2003 Statement of the Case (SOC).  The October 2001 
letter also advised the veteran to send information 
describing additional evidence or the evidence itself, i.e., 
evidence in his possession, to the RO.  The letter was issued 
prior to adjudication wherein the veteran was awarded 
entitlement to nonservice-connected pension benefits, thus 
the appellant was provided the requisite notice as required 
by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the requirements of VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Importantly, the veteran has offered relevant 
argument in support of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  There is no indication of any additional relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran was afforded VA 
examinations in March 1998, September 2000, and January 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Effective date earlier than May 24, 1999

Factual background

The veteran filed an original claim for nonservice-connected 
pension benefits in September 1997.  Evidence of record 
submitted in support of his claim included an August 1997 
statement from Benjamin R. Medina, M.D., indicating that the 
veteran had pulmonary tuberculosis, minimal; 
hypercholesterolemia; and hyperurecimia.  In January 1998, 
the veteran was diagnosed as having a recurrent urinary tract 
infection by Salvador L. Samala, M.D.  A chest x-ray revealed 
clear lung fields at that time, and there were no significant 
findings pertaining to the lungs.  Upon VA examination in 
March 1998, it was noted that the veteran was currently 
employed as a policeman.  Pertinent diagnoses included normal 
chest x-ray, atheromatus aorta, normal cholesterol and uric 
acid, and status post excision of a cyst of the right 
submandibular area.

In May 1998, the RO denied the veteran's claim on the grounds 
that his disabilities had a combined 0 percent disability 
rating which did not meet the schedular criteria for the 
award of a permanent and total disability evaluation for 
pension purposes and he was still employable.  On June 17, 
1998, the RO notified the veteran of the decision denying his 
claim and advised him of his appellate rights.  

In an unsigned letter received at the RO in January 1999, the 
veteran referenced the May 1998 rating decision and stated 
that he should have a combined rating of 10 or 20 percent, 
but the RO gave him 0 percent.  He requested an application 
for increased compensation based upon unemployability, i.e., 
VA Form 21-8940.  The RO responded in March 1999 that 
providing the veteran such a form would serve no purpose 
because he was not service connected for any disability.  

On May 24, 1999, the veteran submitted a statement indicating 
that he wanted to reopen his nonservice-connected disability 
claim because "in the past months my health was increased in 
severity."  In support of his claim, he provided a statement 
from Arnel G. Milay, M.D. disclosing diagnoses of 
hypercholesterolemia and to consider (T/C) rheumatoid 
arthritis.   

The veteran was re-examined by VA in June 1999.  Pertinent 
diagnoses included no evidence of a urinary tract infection 
or pulmonary tuberculosis; slight hematuria of unknown 
etiology; status post excision of a cysts of the 
submandibular area with a healed scar; hypercholesterolemia; 
degenerative discospondylosis and arthritis of the 
lumbosacral spine; and degenerative joint disease of the 
shoulders, knees, and hips.   

In March 2000, the RO denied the veteran's claim again 
because his disabilities had a combined 50 percent disability 
rating which did not meet the schedular criteria for the 
award of a permanent and total disability evaluation for 
pension purposes and he was not deemed to be unemployable as 
he had completed a college education and had been employed as 
a policeman.  The veteran was notified of the RO's decision 
and of his appellate rights by letter dated March 22, 2000.




In May 2000, the veteran submitted a VA Form 21-8940 stating 
that he had not worked since September 1998.  He provided 
letters denying him employment in September and October 1999 
from three employers because of his age and physical 
condition, and well as an April 2000 statement from Ricardo 
C. Liwag, M.D. showing that the veteran had multiple joint 
pain and arthritis.  

In a statement received in June 2000, the veteran said that 
he was claiming nonservice-connected disability.  He was 
afforded a VA examination in September 2000.  It was noted 
that he had been unemployed for 12 months.  Pertinent 
diagnoses included degenerative joint disease of the hips, 
knees, and shoulders and degenerative discospondylosis and 
arthritis of the lumbosacral spine.

In October 2000, the RO denied entitlement to nonservice-
connected pension benefits.  The veteran was notified of the 
RO's decision and of his appellate rights by letter dated 
November 8, 2000.  

In December 2000, the veteran submitted a statement "seeking 
for a little consideration on my case" and asked that the RO 
"reopen my claim for this time."  He provided a November 
2000 statement from Dr. Mila diagnosing hypertension, stage 
I-II, uncontrolled.  Dr. Mila also diagnosed hypertension, 
moderate, uncontrolled, in November 2001.  Also in November 
2001, Dr. Liwag reported that the veteran's osteoarthritis of 
the knees and wrists was chronic and progressive.  

Upon VA examination in January 2002, the veteran was 
diagnosed as having  degenerative joint disease of the hips, 
knees, and shoulders; degenerative discospondylosis and 
arthritis of the lumbosacral spine; hypertension; and 
possible basal bronchitis with moderate restriction.  

As a result of the findings of the January 2002 examination, 
in June 2002 the RO determined that the veteran's 
disabilities met the criteria for a combined schedular 
evaluation of 70 percent, which did not meet the schedular 
criteria for the award of a permanent and total disability 
evaluation for pension purposes.  However, as he had multiple 
disabilities from either a common etiology, a single body 
system, 



multiple injuries incurred in action, multiple disabilities 
incurred as a prisoner of war, or disabilities of one or both 
of the upper or lower extremities that combined to 60 
percent; or multiple disabilities fitting the same criteria 
that combine to 40 percent with additional disabilities 
brining the combined evaluation to 70 percent, entitlement to 
pension benefits was granted as allowed under 38 C.F.R. 
§ 4.16(a).  The effective date was assigned as of May 24, 
1999, the date of the renewed claim, based on continual 
prosecution thereof.

Legal analysis

Under 38 U.S.C.A. § 5110(a) (West 2002), the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  Generally, the effective date for an 
award of disability pension filed on or after October 1, 
1984, is the date of receipt of claim. 38 C.F.R. § 
3.400(b)(i) (2003).

An exception to this general rule, however, is provided in a 
case where the veteran is permanently and totally disabled 
and is prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled.  38 
U.S.C. § 5110(b)(3)(B); 38 C.F.R. § 3.400(b)(ii)(B) (2003).  
In such a case, 38 U.S.C. § 5110(b)(3)(A) provides that the 
effective date of the pension shall be "the date on which the 
veteran became permanently and totally disabled, if the 
veteran applied for a retroactive award within one year of 
such date."  If the veteran fails to apply for a retroactive 
award within one year of this date, the effective date of the 
award will be the date of application.  38 U.S.C. § 
5110(b)(3)(A).

In this case, the veteran alleges that he was permanently and 
totally disabled, and therefore unemployable and entitled to 
nonservice-connected pension benefits as early as September 
1997, the date he filed his original claim.  As noted above, 
the effective date assigned by the RO was the date of the 
veteran's reopened claim, i.e., May 24, 1999.

Under 38 U.S.C.A. § 1521 (West 2002), pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct. Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2002).

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which makes impossible for the "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  This "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 2002) 
and 38 C.F.R. §§ 3.340(a), 4.15 and involves assigning 
schedular ratings to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (2003).  In determining the 
combined figure, nonservice-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2003).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. § 4.17 (2003).  Under this analysis, if 
there is only one such disability, it must be ratable at 60 
percent or more; and if there are two or more disabilities, 
there must be at least one disability ratable at 40 



percent or more, with a combined disability rating of at 
least 70 percent.  Even if a veteran cannot qualify for 
permanent and total disability under the above rating scheme 
following applicable schedular criteria, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (2003).

As noted above, the veteran filed his original claim for 
pension benefits in September 1997.  The RO denied this claim 
in May 1998 and notified the veteran of its decision and his 
appellate rights by letter dated June 17, 1998.  

The veteran did not submit a timely notice of disagreement 
with the May 1998 rating decision.  The statement received in 
January 1999 appeared to indicate that the veteran wanted to 
apply for a total disability rating for compensation purposes 
based upon individual unemployability (TDIU).  Although 
referencing the May 1998 decision, the veteran did not 
express dissatisfaction with the RO's denial of nonservice-
connected pension benefits.  See 38 C.F.R. § 2.201.  
Thereafter, the statement received from the veteran in May 
1999 indicated only that he wanted to reopen his claim for 
pension benefits as his health had deteriorated during recent 
months.  Again, he did not express any dissatisfaction with 
the RO's denial of his claim in May 1998.  Therefore, the May 
1998 RO decision is final and an effective date earlier than 
May 1998 cannot be granted.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 2.202, 20.1103.  

Assuming, without deciding, that the veteran did in fact file 
a timely notice of disagreement with the RO's May 1998 
decision, the evidence of record at that time does not 
establish that he was entitled to a permanent and total 
disability rating for pension purposes.  Specifically, 
hypercholesterolemia and hyperurecimia diagnosed by Dr. 
Medina in 1997 are laboratory findings, and were not 
demonstrated on VA examination in 1998.  The veteran was 
diagnosed as having a urinary tract infection or cystitis by 
Dr. Samala in January 1998.  However, on VA examination in 
March 1998 he said that he urinated only once a night and 
there was no dysuriua or 



hematuria.  With respect to the diagnosis of minimal 
pulmonary tuberculosis, a chest x-ray was normal, the lungs 
were clear with no rales or wheezes, and the veteran was able 
to walk 4 kilometers before experiencing shortness of breath.  
Concerning the diagnosis of status post excision of a cyst 
from the right submandibular area, on VA examination in March 
1998 the cyst was described as healed.  In fact, essentially 
no residuals of any disability were shown on physical 
examination in March 1998.  Accordingly, the veteran's 
disabilities were appropriately rated as noncompensable 
according to the applicable diagnostic codes.  See 38 C.F.R. 
§ 4.97, 4.115a, 4.118, Diagnostic Codes 6731, 7512, 7819.  
The veteran did not meet the schedular criteria for the award 
of a permanent and total disability evaluation for pension 
purposes under either the average person or individual person 
standards.  Nor was he shown to be unemployable.  See 38 
C.F.R. § 3.321(b)(2).  In fact, he was employed as a police 
officer.  

Therefore, even if the Board were to consider the date of the 
veteran's claim to be September 17, 1997, an earlier 
effective date would not be warranted because the veteran was 
not permanently and totally disabled at that time.  An award 
of disability pension may not be effective prior to the date 
entitlement arose.  See 38 C.F.R. § 3.400(b) (2003).       

In the present case, the veteran's claim was filed in May 
1999, before he became totally and permanently disabled.  As 
discussed above, the evidence of record dated prior to May 
1999 did not support a finding of total and permanent 
disability.  Accordingly, an earlier effective date under 
38 C.F.R. § 3.400(b)(1)(ii)(B) is not in order.  

In sum, entitlement to an effective date prior to May 24, 
1999, for nonservice-connected disability pension is not 
warranted.  The preponderance of the evidence 


is against the claim, and the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to an effective date earlier than May 24, 1999, 
for entitlement to nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



